                                                                                               5/10/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
DENISE DEJESUS,                                                :
                                                               :   ORDER OF DISMISSAL
                           Plaintiff,                          :
                                                               :   19-CV-7914 (JLC)
         -v-                                                   :
                                                               :
CYNTHIA KANE and MINNEH MARY KANE, :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court conducted a settlement conference on May 10, 2021, during which all claims

asserted herein have been settled. It is hereby ORDERED that the above-entitled action be and

is hereby dismissed and discontinued without costs, but without prejudice to the right to reopen

the action within 30 days of the date of this Order if the settlement is not consummated.

        To be clear, any application to reopen must be filed within 30 days of the date of this

Order; any application to reopen filed thereafter may be denied solely on that basis. Further, if

the parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement

agreement, they must submit the settlement agreement to the Court within the same 30-day

period to be “so ordered” by the Court.

        Any pending motions are moot. The Clerk is directed to close this case.

        SO ORDERED.

Dated: May 10, 2021
       New York, New York
